Title: To James Madison from Isaac Briggs, 1 January 1803
From: Briggs, Isaac
To: Madison, James


My Friend,
Sharon, 1st. of the 1st. Month 1803.
Having failed, when I was last in the City of Washington, to procure satisfactory information, respecting what steps, if any, had been taken by the Agricultural Societies now existing in several parts of The United States towards the formation of an Annual Convention in which each might be represented, I take the liberty of soliciting thy assistance.
My firm reliance on the purity of thy wishes for the solid happiness of thy country; and my belief of the coincidence of thy opinion with mine that Agriculture, scientifically understood, and judiciously and industriously followed, is the surest basis of our national happiness, dignity, and independence, induce me to wave all apology for this address.
Could I suppose that any exertions on thy part for the advancement of a plan from which, it is obvious, Agriculture might receive great and essential improvement, would, in any measure, diminish the estimation in which thy character is held by the worthy part of thy fellow-citizens, I should be far from requesting thy aid. I think I can be responsible that such exertions would not fail to excite unfeigned esteem in the breast of every member of The Farmers’ Society, of which thou hast become a member, I hope an efficient one.
I wish thee to request a meeting, on the 8th. or 22nd. instant, in the Representatives’ chamber, or some other convenient apartment, of those members of both houses of Congress who have zeal for the improvement of American Agriculture, and whose minds are, or may be, impressed with the importance of the subject, sufficiently to procure attention. To such a meeting, I would submit some propositions which I cannot avoid thinking may be so modified as to result in great national benefit. The substance of those propositions has been sometimes slightly touched upon in conversation with thee; Viz. an Agricultural, E[x]perimental Garden, in the vicinity of the seat of government; and a well organized National Agricultural Society.
The propriety of making an invitation for such a meeting I submit to thy better judgment; had I been able to see any impropriety in it, I feel too much respect for thee to have made the request. The manner of doing it, I also leave to thee; whether by tickets individually addressed, or by the anonymous publication, in the newspaper, of an extract of this letter, or other more suitable paragraph.
I shall feel myself under obligation to thee for an early answer, directed to “Brookeville, Maryland.” The mail for Brookeville, I believe is closed in the City Post-office, on the evening of the third day of each week. I am, Respectfully, Thy friend,
Isaac Briggs.
 

   
   RC (DLC); FC (DLC: Isaac Briggs Papers).


